Name: 87/530/Euratom, ECSC, EEC: Council Decision of 20 October 1987 amending the method of adjusting the remuneration of officials and other servants of the Communities
 Type: Decision
 Subject Matter: taxation;  personnel management and staff remuneration
 Date Published: 1987-10-29

 Avis juridique important|31987D053087/530/Euratom, ECSC, EEC: Council Decision of 20 October 1987 amending the method of adjusting the remuneration of officials and other servants of the Communities Official Journal L 307 , 29/10/1987 P. 0040 - 0040*****COUNCIL DECISION of 20 October 1987 amending the method of adjusting the remuneration of officials and other servants of the Communities (87/530/Euratom, ECSC, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities, laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1) and last amended by Regulation (Euratom, ECSC, EEC) No 3019/87 (2), and in particular Article 65 and Article 66a of the said Staff Regulations and Article 20, first and third subparagraphs, Article 63a and Article 64 of the said Conditions of Employment, Having regard to Council Decision 81/1061/Euratom, ECSC, EEC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (3), Having regard to the proposal from the Commission, Whereas Council Regulation (Euratom, ECSC, EEC) No 3821/81 of 15 December 1981 amending the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of these Communities (4) added a new Article 66a to the Staff Regulations, thereby introducing a special temporary levy on the net remunerations paid by the Communities to take account of the specific difficulties of the economic and social situation; Whereas the economic and social situation was taken into account by means of this special levy in Decision 81/1061/Euratom, ECSC, EEC; Whereas the said decision called for presentation of a proposal, notably as regards the manner in which the economic and social situation is to be taken into consideration from the sixth year onwards; Whereas the economic and social situation will be taken into account in accordance with the amendments made to Article 66a of the Staff Regulations of officials of the European Communities by Regulation (Euratom, ECSC, EEC) No 3212/87 (5); Whereas the method of adjusting the remuneration of officials and other servants of the Communities should be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The following subparagraph shall be added to point II.2 of the method for adjusting the remuneration of officials and other servants of the Communities: 'During the second five-year period, the economic and social situation shall be taken into consideration in accordance with the amendments made to the provisions referred to in the first subparagraph.' Article 2 This Decision shall be published in the Official Journal of the European Communities. It shall take effect on 1 July 1986. Done at Luxembourg, 20 October 1987. For the Council The President U. ELLEMANN-JENSEN (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 286, 9. 10. 1987, p. 3. (3) OJ No L 386, 31. 12. 1981, p. 6. (4) OJ No L 386, 31. 12. 1981, p. 1. (5) See page 1 of this Official Journal.